The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Heedong Chae on 2 May 2022.
The application has been amended as follows:
1.	(Currently amended) A monitoring system comprising:
a mobile robot device configured to autonomously move, the mobile robot device including a start information reception unit having a receiver and configured to receive start information to initiate a movement to a predetermined target position, a global positioning system (GPS) capable of transmitting a flight position information that is represented by three-dimensional coordinate data within the predetermined target area, and a control information storage unit having a first storage medium and configured to store control information to perform a predetermined work when the mobile robot device reaches the predetermined target position;
a camera installed in a monitoring target area; and
a monitoring center unit including a start information transmission unit having a first transmitter and configured to transmit the start information to move the mobile robot device to the predetermined target position when an abnormality is detected in an imaging area based on the imaging information acquired by the camera,
wherein the monitoring center unit further includes a flight position information transmission unit having a second transmitter and configured to transmit the flight position information, a terrain information storage unit having a second storage medium and configured to store terrain information of the monitoring target area, a stop position information storage unit having a third storage medium and configured to receive the position information transmitted from the flight position information transmission unit and to store position information of a position at which the mobile robot device stops to move to the predetermined target position, and an avoidance information processor configured to add avoidance information to avoid a position corresponding to the stop position information to the start information based on the stop position information and a topography information,
wherein the abnormality includes image information about a predetermined condition where a person needs to be rescued, a person has fallen, a person has drowned or is drowning, a natural disaster has occurred, fire has occurred, earthquake has occurred, tsunami has occurred, tornado has occurred, an accident has occurred, a car accident has occurred, a bicycle accident has occurred, a crime has occurred, a robbery has occurred, or a trespassing has occurred,
wherein the abnormality is detected by a monitoring worker who monitors an image from the camera, or by monitoring whether or not parameter information satisfies the predetermined condition,
wherein the predetermined work includes releasing an automatic external defibrillator, a floating tube, food for disaster, an extinguishing agent, or a color ball.
2.	(Canceled)
3.	(Previously presented) The monitoring system of claim 1, wherein the mobile robot device is a drone device configured to be capable of flying.
4.	(Currently amended) The monitoring system of claim 1, wherein the mobile robot device is configured to hold a predetermined object, and
the control information storage unit stores information to release the predetermined object held by the  mobile robot device at the predetermined target position.
5.	(Currently amended) The monitoring system of claim 1, wherein the mobile robot device is configured to transmit a signal that enables display of the imaging information 
6.	(Canceled)
7.	(Currently amended) The monitoring system of claim 1, further comprising:
a parameter information acquisition unit configured to acquire information obtained from within the monitoring target area,
wherein the monitoring center unit is further predetermined parameter information acquired by the parameter information acquisition unit satisfies the predetermined condition, and 
wherein the start information transmission unit is configured to transmit the start information to move the mobile robot device to the predetermined target position when the parameter information determination unit determines that the predetermined parameter information satisfies the predetermined condition,
wherein the parameter information acquisition unit is a measurement device selected from the group consisting of a thermometer, a hygrometer, a pressure sensor, a photometer, a noise meter, a colorimeter, an odor meter, a seismic intensity meter, and a light-shading sensor.
8.	(Original) The monitoring system of claim 7, wherein the parameter information is at least one selected from temperature information, humidity information, pressure information, luminance information, volume information, color tone information, and odor information.
9-10. (Canceled)
11.	(Currently amended) The monitoring system of claim 1, wherein the start information comprises the predetermined target position, a flight route to the predetermined target position, and the predetermined work, wherein the start information is corrected when the mobile robot device does not reach the predetermined target position due to a certain accident after starting.
12.	(Currently amended) The monitoring system of claim 1, wherein the mobile robot device 

and to receive sounds in a vicinity of the mobile robot device and transmit the sounds to the monitoring center unit. 
ALLOWABLE SUBJECT MATTER
.Claims 1, 3-5, 7-8, and 11-12 are pending and allowed.   Claims 1, 4-5, 7, and 11-12 are currently amended.  Claims 2, 6, and 9-10 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Eyhorn (US 20180357909 A1) teaches methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for sending a flight plan for execution by a drone, where the flight plan is adapted to a flight controller of the drone. Receiving flight data from the drone while the drone is executing the flight plan. Determining a modification to the flight plan based on the flight data received from the drone. Sending the modification to the flight plan to the drone while the drone is executing the flight plan, such that the drone executes the flight plan as modified by the modification. 
In regarding to independent claim 1, Eyhorn taken either individually or in combination with other prior art of record fails to teach or render obvious a monitoring system comprising: a mobile robot device configured to autonomously move, the mobile robot device including a start information reception unit having a receiver and configured to receive start information to initiate a movement to a predetermined target position, a global positioning system (GPS) capable of transmitting a flight position information that is represented by three-dimensional coordinate data within the predetermined target area, and a control information storage unit having a first storage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)



/YUEN WONG/           Primary Examiner, Art Unit 3667